AMENDMENT TO THE MANAGED PORTFOLIO SERIES FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 6th day of September, 2012, to the Fund Administration Servicing Agreement, dated as of April 6, 2011, as amended August 23, 2011, November 8, 2011, February 16, 2012 and May 23, 2012 (the "Agreement"), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series to the Managed Portfolio Series: Exhibit J, the Advantus Strategic Dividend Income Fund, is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANCORP FUND SERVICES, LLC By: /s/ James R. Arnold By: /s/ Michael R. McVoy Printed Name: James R. Arnold Printed Name:Michael R. McVoy Title: President
